The opinion of the court was delivered by
Williams, Ch. J.
The contract between the parties is plain, clear and explicit, and, according to the terms of it, the defendant agreed, that, at the expiration of.the partnership, if he did not purchase of the plaintiff, he would not settle within ten miles of the plaintiff without his consent; and a similar stipulation was entered into by the complainant, if the defendant did purchase. The intention of the parties, in relation to the term “ settle,,” is sufficiently explicit by referring to the subject about which they were contracting ; that is, they were not to settle in the practice of medicine within the limited distances. This contract is not forbidden by any principle of policy or law. Dr. Burleson can be as useful to the public at any other town as at Berkshire, and the lives and health of persons in other villages are as important as they are there. Community are, therefore, not injured by any stipulation of this kind between two practising and eminent physicians. The validity of such a contract was fully recognized in the case of Davis v. Mason, 5 T. R. 118, and in the case of Bunn v. Guy, 4 East 190. The only question is, whether the controversy arising on this agreement was a proper subject for relief in a court of equity > or rather, whether the complainant was entitled to the injunction granted him by the chancellor.
When there is an express covenant, and an uncontroverted mischief arising from the breach of it, equity will grant an injunction to restrain the breach. In this case there is an express contract. The mischief arising from the breach of. it cannot be repaired, nor can it well be estimated. A suit at law would afford no adequate remedy, and the damages will be continuing and accruing from day to day ; — and, furthermore, the object of the contract can only .be obtained by the parties conforming expressly and exactly to its terms. It seems, therefore,, to be a very proper case for a court of chancery *179to enforce the contract, by granting an injunction to prevent the breach of it, according to the acknowledged principles on which courts of equity act in similar cases. We consider it to be a proper case for the exercise of chancery jurisdiction, and that it was properly exercised.
The decree of the chancellor is therefore affirmed, and the cause will be remanded to the court of chancery to grant the injunction and issue execution.